Citation Nr: 0422818	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-15 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a shrapnel injury 
to the forehead.

2.  Entitlement to service connection for a headaches 
disability secondary to a shrapnel injury to the forehead.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In April 2004 the veteran's spouse presented 
testimony at a video conference hearing before the 
undersigned Veterans' Law Judge; a transcript of that hearing 
is of record.

At the April 2004 Board video hearing, the veteran's 
representative made reference to a claim of service 
connection for skin cancer (adjudicated in a July 2002 rating 
decision).  This matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Private medical records reflect the presence of a metallic 
foreign body in the veteran's left frontal scalp area.  Due 
to the statements given by the veteran and his wife, the 
Board finds that the veteran should be scheduled for the 
appropriate examination to address his contentions as to this 
appeal.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature and circumstances 
surrounding the presence of the metallic 
foreign body located in the veteran's 
left frontal scalp area.  It is 
imperative that the examiner review the 
claims folder prior to the examination.  
After examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 
percent or more likelihood) that the 
presence of the metallic foreign body 
located in the veteran's left frontal 
scalp is the result of the injury 
described by the veteran as having 
occurred in military service. 

If it is determined that the presence of 
the metallic foreign body located in the 
veteran's left frontal scalp is 
consistent with that he described has 
having occurred in his military service, 
the examiner should state whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that the veteran has 
a headaches disorder which is related to 
or aggravated by the presence of the 
metallic foreign body.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




